Citation Nr: 0930722	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1959 and had approximately one year and two and 
one-half months of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for tinnitus and hearing loss.  The 
Veteran submitted a notice of disagreement with the denial of 
the claims in October 2007 and perfected his appeal in April 
2008.  The RO subsequently granted the Veteran's claim of 
entitlement to service connection for hearing loss in April 
2009.  In view of the foregoing, this issue has been resolved 
and is not before the Board.  See generally Grantham v. 
Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

While the Veteran did request a Travel Board hearing on his 
April 2008 VA Form 9 (substantive appeal), in subsequent 
communication with the Veteran in January 2009 and May 2009, 
the Veteran withdrew his request for a Board hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently suffers from tinnitus that is the 
result of a disease or injury in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory, regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The June 
2007 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A notice letter dated in June 2007 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Board notes that the service treatment 
records included in the file are not complete and do not 
include a separation examination.  However, according to a 
July 2007 VA Personnel Information Exchange System (PIES) 
response, the Veteran's complete service treatment records 
were mailed.  The Veteran's Social Security Administration 
disability records and private treatment records have been 
associated with his claims file.  The Veteran has at no time 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA audiological examination in 
January 2009 to obtain an opinion as to whether his tinnitus 
can be directly attributed to service.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is adequate, as it 
is predicated on a full reading of the private treatment 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record and provides a complete 
rationale for the opinion stated, relying on the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
regarding the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  Further examination or opinion is not 
needed on the tinnitus claim because there is no persuasive 
and competent evidence that the claimed disability may be 
associated with the Veteran's military service, as discussed 
in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran alleges that he currently suffers from tinnitus 
as a result of his time in active duty service.  
Specifically, the Veteran states that in his military 
occupational specialty as an automotive mechanic, he was 
exposed to excessive levels noise.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board acknowledges the Veteran has been diagnosed with 
bilateral tinnitus.  See private treatment record; Dr. 
N.R.H., September 25, 2000; VA examination, January 30, 2009.  
As such, element (1) of Hickson has been satisfied.  

As to element (2) of Hickson, in-service injury or 
aggravation of a disease or injury, the Veteran maintains he 
was exposed to excessive levels of noise during service.  The 
Veteran stated that during service he drove a truck and 
delivered ammunition to tanks.  When he was delivering 
supplies, he alleges he was in close proximity to tank and 
artillery fire.  See VA Form 21-4138; Statement in Support of 
Claim, May 7, 2008.  The Board acknowledges the Veteran's 
military occupational specialty is listed as an automotive 
mechanic.  See Department of Defense Form 214.  The Board 
also notes very few of the Veteran's service treatment 
records were available for review and that the available 
service treatment records do not document any complaints of 
tinnitus during service.  Despite the absence of these 
records, the Veteran does not allege he had symptoms of 
tinnitus during service, only that he was exposed to 
excessive levels of noise during service.  As there is no 
medical evidence of tinnitus during service, the Veteran has 
failed to fulfill element (2) of Hickson.   

As to element (3) of Hickson, medical nexus, the Veteran 
submitted private treatment records in support of his claim.  
Private treatment records first document ear problems in 
1993, many years after the Veteran's separation from service.  
See private treatment record, Dr. M.B., August 24, 1993.  The 
Veteran reported continued ear problems and pain in 1994 and 
1995.  See private treatment records, Dr. M.B., August 8, 
1994 and September 1, 1995.  In October 1995, head noise was 
observed.  See private treatment record, Dr. S.F.I., October 
12, 1995.  In September 2000, the Veteran's physician noted 
hearing loss, vertigo, tinnitus, and the Veteran was 
diagnosed with possible Meniere's disease.  See private 
treatment record, Dr. N.R.H., September 25, 2000.  The Board 
notes that at no time did the Veteran's physicians find that 
his hearing disabilities were due to excessive noise exposure 
during service.  

The only remaining evidence in support of the Veteran's claim 
is his own statement that his current tinnitus is due to 
excessive noise exposure during service.  The Board observes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr, 21 
Vet. App. at 303 (lay testimony is competent to establish the 
presence of observable symptomatology).  The Veteran is 
clearly competent to provide a history of symptoms of 
tinnitus in service and subsequent thereto.  However, the 
Board finds that the Veteran's lay statements in the present 
case are outweighed by his conflicting statement indicating 
tinnitus began many years after service and the negative VA 
medical opinion cited below.  Additionally, the Veteran is 
not competent to render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board finds the January 2009 VA audiological examination 
to be probative on the question of medical nexus.  The 
examiner reviewed the Veteran's claims file as part of the 
examination, including the Veteran's private treatment 
records, service treatment records, and statements submitted 
by the Veteran.  Whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000). 

During the VA audiological examination, the Veteran reported 
to the examiner that ammunition would be fired near him while 
he was delivering supplies to tanks.  He also reported 
exposure to bazookas, machine guns, and howitzers at least 
once a year.  The Veteran reported post-service occupational 
exposure to noise and stated that he did not use hearing 
protection in these occupations.  He operated a drill and tap 
press for 26 years and reported that the area where he worked 
was more quiet than where the punch presses were located.  
The Veteran also worked as a truck driver for 12 or 13 years.  
He also reported head injury from falls, hitting his head, or 
bumping into things.  The Veteran stated that he believed the 
ringing in his ears started in the early 1980s.  See VA 
examination; January 30, 2009.   

The examiner concluded the Veteran's tinnitus was "less 
likely as not caused by or a result of exposure to hazardous 
noise from firing of weapons during basic training and from 
being in close proximity to tank and artillery fire when 
delivering supplies to artillery and tank units, and noise 
from 5-ton trucks."  See id.  The examiner reasoned that the 
Veteran reported his tinnitus began in the 1980s, which was 
significantly later than his dates of service [the Veteran 
was separated from service in 1959].  The examiner concluded 
that the delayed onset of tinnitus was not likely due to 
military noise exposure.  See id.  The VA examiner thoroughly 
reviewed the Veteran's claims file, provided a negative nexus 
opinion regarding the etiology of the Veteran's tinnitus, and 
cited the evidence from the record to support her opinion.  
See Hernandez-Toyens and Prejean, supra.  As such, the 
Veteran has failed to fulfill element (3) of Hickson.

Although the Veteran has established that he currently 
suffers from tinnitus, the evidence of record does not 
support a finding that his tinnitus is the result of his time 
in service.  The Veteran's claim fails on elements (2) and 
(3) of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


